United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2131
                        ___________________________

                                   Vara Birapaka

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

U.S. Army Research Laboratory; The Regents of the University of California; The
Regents of the University of California and Griffith University; University of PA;
 Wayne State University; Purdue University; The Trustees of Indiana University;
 University of Central Florida; East Central University; Oregon State University;
  Consortium for Public Education; Greater Muskegon Catholic Schools; Mona
Shores Public Schools; BD of Trust/Comm. Col. District 535; Rutgers University;
      University of Texas; Dartmouth College; Dept of Material Science and
Engineering; Rutgers University/NASA; University of Utah; University of Texas;
Wright-Patterson A.F. Base; Max Plank Institute; Germany; McGill University/US
Army; The University of Texas Health Science Center; San Antonio; University of
        Illinois; Chicago; University of California-Berkeley; University of
   Texas-Arlington; University of Texas-Austin; Bilkeni University of Turkey;
 Qualcomm, Inc.; University of Melbourne; University of California-San Diego;
  US Navy Research Laboratory; University of Southern California; Guangzhou
  Zheng; LEO Pharma, Inc.; Malcolm Fraser; University of Notre Dame; Randy
Lewis; University of Wyoming; Kim Thompson; Kraig Biocraft Laboratories, Inc.;
Lincoln Laboratory; Massachusetts Institute of Technology; D-Wave Corporation;
   International Business Machine, Inc.; Lockheed Martin; General Dynamics;
 Alphabet; Raytheon; Dept. of Justice Legal Counsel; Dept. of Defense General
  Counsel; Director, DIA ASD(P); Minnesota Dept. of Human Services; Central
     Intelligence Agency; Federal Bureau of Investigation; National Security
Administration; Mark Dayton, Governor of Minnesota; Lori Swanson, Minnesota
  Attorney General; City of Eagan; David Wade; City of Bloomington; Vicki S.
                            Thompson; Seungdo Kim

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                           Submitted: February 20, 2019
                             Filed: February 28, 2019
                                   [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and KOBES, Circuit Judges.
                        ____________

PER CURIAM.

       Vara Birapaka appeals following the district court’s1 dismissal of his claims
against all defendants. Having carefully reviewed the record and the parties’
arguments on appeal, we find no error in the district court’s dismissal, see Montin v.
Moore, 846 F.3d 289, 292 (8th Cir. 2017) (Fed. R. Civ. P. 12(b) dismissal is reviewed
de novo), or in its denial of his motion for reconsideration, see Preston v. City of
Pleasant Hill, 642 F.3d 646, 652 (8th Cir. 2011) (Fed. R. Civ. P. 59 motion is
reviewed for abuse of discretion); Nelson v. Am. Home Assurance Co., 702 F.3d
1038, 1043 (8th Cir. 2012) (Fed. R. Civ. P. 60(b) motion is reviewed for abuse of
discretion).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.

                                          -2-